



COURT OF APPEAL FOR
BRITISH COLUMBIA




Citation:



Hausmann
v.
Klukas
,









2009 BCCA 32




Date: 20090130

Docket: CA035180

Between:

Wendy Patricia
Klukas

Hausmann

Appellant

Respondent on Cross-Appeal

(
Plaintiff
)

And

George Roger
Klukas

Respondent

Appellant on Cross-Appeal

(
Defendant
)




Before:



The Honourable Madam Justice
  Prowse





The Honourable
  Mr. Justice Lowry





The Honourable Madam
  Justice Kirkpatrick









M.
Dunnaway



Counsel for the Appellant





R.C. Neville



Counsel for the Respondent





Place and Date of Hearing:



Vancouver
,
British Columbia






3 December 2008





Place and Date of Judgment:



Vancouver
,
British Columbia






30 January 2009









Written Reasons by
:





The Honourable Madam
  Justice Kirkpatrick





Concurred in by:





The Honourable Madam
  Justice Prowse

The Honourable Mr. Justice
  Lowry




Reasons for Judgment
of the Honourable Madam Justice Kirkpatrick:

[1]

The principal issue in this family law
appeal is what amounts (if any) of the pre-tax corporate income of the
respondent
payors
company, should be included in his
annual income for the purpose of calculating child support, pursuant to s. 18
of the
Federal Child Support Guidelines
, S.O.R./97-175 (the 
Guidelines
).

I          
BACKGROUND

[2]

The appellant Wendy
Hausmann
and the respondent George
Klukas
married on 14 July
1990, separated on 6 February 2000, and were divorced on 28 September
2006.  They have three children who are in the primary care of Ms.
Hausmann
.

[3]

In an earlier action which came on for
trial on 9 July 2001, the parties consented to an order that dealt with the
division of family assets and the payment of child support.  By the
consent order, Ms.
Hausmann
received, among
other things, sole ownership of the matrimonial home and certain shares in
Pioneer Distributors Ltd. (Pioneer) valued at $87,500.  At the time,
Mr.
Klukas
operated his business through the
numbered company 435132 B.C. Ltd., which owned the shares of Pioneer.  By
the consent order, Mr.
Klukas
retained his
shares in 435132 B.C. Ltd. and the balance of the shares of Pioneer.

[4]

The consent order provided:

11.      
Upon the Defendant having been found to have a guideline income of $135,000 he
shall pay to the Plaintiff child support pursuant to the provisions of the
Family Relations Act and child support guidelines in the sum of $2037 per month
for the three children of the marriage,  such support to commence on the first
day of August, 2001 and be payable on the first day of each month thereafter
unless and until varied by a written agreement signed by the parties or court
order;

12.      
The parties exchange complete personal and corporate tax returns as filed with
CCRA by June 1 each year commencing on July 1, 2002 and that child support
payable by the Defendant and contributions by the parties to section seven
guideline expenses be varied as required by the guidelines such amended child
support to commence July 1 each year starting in 2002 and thereafter and
failing agreement as to the new amount, either party shall be at liberty to
apply to court;

[5]

The divorce action (from which this
appeal arises) was filed on 1 October 2004.  The divorce application was
granted pursuant to Rule 18A on 28 September 2006.  The issue of child support
was adjourned to 7 December 2006.  The hearing of Ms.
Hausmanns
application for a variation of the child support
order granted on 9 July 2001, and for retroactive support, was ultimately heard
on 28-29 January 2007.

[6]

Contrary to the provision of the July
2001 consent order, Mr.
Klukas
failed to provide
his corporate and personal income tax returns in a timely fashion to permit
variation of the child support order by agreement, as contemplated by the
consent order.

[7]

By the time the application for variation
of the child support order was heard, four and a half years had elapsed from
the date on which child support was to be reviewed under the terms of the July
2001 consent order.  During that time, Ms.
Hausmann
made repeated requests for financial disclosure, and while Mr.
Klukas
voluntarily increased the amount of child support,
it was not in the amounts Ms.
Hausmann
considered to be in keeping with the
Guidelines
.

[8]

The significant delay in disclosure
required Ms.
Hausmann
to obtain expert evidence
as to Mr.
Klukas
 personal income and the amount
of pre-tax corporate income available to be considered under s. 18(1) of
the
Guidelines
.  Gary
Mynett
, a
forensic chartered accountant, produced several reports as Mr.
Klukas
 financial disclosure trickled in.  In
response, David
Rennie
, the long-time accountant for
Mr.
Klukas
 businesses, provided critiques of
Mr.
Mynetts
reports in which he challenged
certain of Mr.
Mynetts
assumptions and
conclusions.

[9]

Two significant changes occurred in Mr.
Klukas
 financial circumstances during this period. 
First, Mr.
Klukas
 circumstances were altered in
March 2002 when 435132 B.C. Ltd. and Pioneer entered into a joint venture
agreement with 570867 Alberta Ltd., a company owned and controlled by Ms.
Hausmanns
step-father.  The joint venture operates a
wood supply business providing wood products to the construction
industry.  A further alteration to Mr.
Klukas

businesses occurred on 1 March 2004 when Pioneer amalgamated with 435132 B.C.
Ltd. and continued its operations under the name of Pioneer.

[10]

The chambers judge delivered oral reasons
for judgment on 28 May 2007, which are neither indexed nor reported.  The
chambers judge considered the recent Supreme Court of Canada decision in
respect of retroactive child support,
D.B.S. v. S.R.G.
, 2006 SCC
37, [2006] 2 S.C.R. 231, and applied the factors outlined therein to determine
whether retroactive child support should be ordered.  He concluded that
Mr.
Klukas
 failure to disclose his financial
information in accordance with the July 2001 order was blameworthy
conduct.  Mr.
Klukas
does not appeal that
finding.  After considering all of the factors, the chambers judge
determined that an award of retroactive support was appropriate.  He fixed
the date as commencing from 1 July 2004 to reflect the date on which the first
written request was made by Ms.
Hausmann
on 1
August 2004.

[11]

The chambers judge rejected Mr.
Klukas
 claim that his line 150 income should be reduced to
reflect shareholders loans to his company, characterizing them properly as
equity and not debt.  He concluded that Mr.
Klukas

guideline income was his line 150 income: for 2004, $345,776 and for 2005,
$516,607.

[12]

The chambers judge then considered
whether any pre-tax corporate income should be included in the calculation of
child support:

[32]     
The question of whether line 150 income accurately reflects all the money
available for support in accordance with s. 18 is more difficult. 
The amounts are substantial.
I accept Mr.
Mynetts
analysis where it is different than Mr.
Rennies
concerning the money available.
Specifically, I accept that
shareholders loans should be treated as equity and not debt, which seems to me
the conclusion required by the definition contained in the banking
agreement.  I must also be mindful that after treating the income from
which the shareholder loans were made as Guideline income, to also characterize
it as money available under s. 18 could be seen as penal in effect. 
After applying the
Mynett
approach to compliance with
the loan agreements and the joint venture requirement to maintain retained
earnings at no less than $522,000, a payment of $48,875 was available in 2005
and the monies available dramatically increased in 2006 to $673,490.

[33]     
To determine the defendants income to include all of this, pre-tax corporate
income would, it seems to me, work a division of property which is not claimed
here and is not properly to be done in an application for retroactive support
under the guise of a claim for money available.  It seems to me that the
defendant has not used the company to avoid his support obligations, but rather
to advance his and the companys financial interests.  Despite purchasing
a condominium through the company and paying the company rent, there is no
suggestion that that is less than market rent, nor can I find any personal
benefit to the defendant paid for by the company.  Nor do I find that
money has been retained by the company to limit his child support obligations;
rather, it is retained to discharge corporate obligations which matured on
February the 28th and March the 1st of 2007.

[Emphasis added]

[13]

In referring to Pioneers corporate
obligations above, the chambers judge appears to be referring to
para
. 23 of his reasons where he summarizes the companys
financial obligations, as recited by Mr.
Rennie
, as
follows:

[23]     
After crediting these obligations against his line 150 income, his true money
available, says Mr.
Rennie
, is as follows: for
2003, $250,391; for 2004, $115,934; and for 2005, $308,558. He also says that
Pioneer has substantial obligations to its joint venture partner, 570867
Alberta Ltd., to firstly satisfy a loan, the balance of which, on the 28th of
February, 2006, was $426,445, as well as a buy-out on the 28th of February,
2007, of an estimated $1.2 million, as well as the continuing obligation to pay
570867 Alberta Ltd. its 27 percent of the profit of the joint venture for that
fiscal year.

[14]

The chambers judge thus declined to
include any of the pre-tax corporate income in the calculation of child
support.  He ordered retroactive support from 1 July 2004 on the basis of
the line 150 income earlier recited, less the amount of child support paid.
 The arrears owing to 1 June 2006 were $116,558.19.  He awarded
Ms.
Hausmann
her costs at scale B, including the
full costs of Mr.
Mynetts
reports.

II         
ISSUES ON APPEAL

[15]

Ms.
Hausmann
contends that the chambers judge erred in fixing the date for commencement of
retroactive support, in excluding the whole of Mr.
Klukas

pre-tax corporate income from the funds available for child support, and by
finding that his child support obligation was defined by his line 150 income.

[16]

Mr.
Klukas
cross-appeals from the order for costs of the hearing to Ms.
Hausmann
, or, in the alternative, in ordering that Ms.
Hausmann
recover the full costs of Mr.
Mynetts
reports.

III        
DISCUSSION

[17]

The issues on appeal with respect to the
date for the commencement of retroactive child support, and the costs of the
hearing and Mr.
Mynetts
reports, can be dealt with
briefly.

A.        
Date on which Retroactive Child Support Should Commence

[18]

In
D.B.S. v. S.R.G.
, the
Supreme Court of Canada comprehensively considered the vexing issue of
retroactive child support.  The majority concluded that once the court
determines that a retroactive award should be ordered, as a general rule the
award should be retroactive to the date on which the recipient parent gives
effective notice that support should be paid or increased.  [E]
ffective
notice does not require the recipient parent to
take legal action; all that is required is that the topic be broached (
para
. 121).  Furthermore, the majority noted the
general rule is that retroactive awards should not exceed more than three years
from the date formal notice is given to the
payor
parent (para. 125).

[19]

However, the majority also provided for
the possibility inherent in the circumstances of the case at bar, at
para
. 124:

The date when increased support should have been paid, however, will sometimes
be a more appropriate date from which the retroactive order should start. 
This situation can most notably arise where the
payor
parent engages in blameworthy conduct.  Once the
payor
parent engages in such conduct, there can be no claim that (s)he reasonably
believed his/her childs support entitlement was being met.  This will not
only be the case where the
payor
parent intimidates
and lies to the recipient parent, but also where (s)he withholds
information.  Not disclosing a material change in circumstances --
including an increase in income that one would expect to alter the amount of
child support payable -- is itself blameworthy conduct.  The presence of
such blameworthy conduct will move the presumptive date of retroactivity back
to the time when circumstances changed materially.  A
payor
parent cannot use her/her informational advantage to justify his/her deficient
child support payments.

[20]

In my opinion, although he acknowledged
Mr.
Klukas
 blameworthy conduct in failing to
disclose pertinent financial information, the chambers judge neglected to give
effect to the above direction of the Supreme Court of Canada to move the
presumptive date of retroactivity back to when his circumstances changed
materially.

[21]

Furthermore, the consent order of July
2001 clearly stated that the parties were to exchange complete personal and
corporate tax returns by June 1 each year, and that child support be varied as
required starting in 2002.  Mr.
Klukas
had
notice of and agreed to the mechanism put in place to deal with changes in child
support.  Mr.
Klukas
was bound by the terms
of the court order to comply with it or apply to the court to vary it.  He
did neither.

[22]

In my opinion, had the chambers judge
considered these matters, he would have set the date for commencement of
retroactive support at 1 July 2003 as requested by Ms.
Hausmann
.

B.        Costs

[23]

Mr.
Klukas
appeals from the costs order as a whole or in the alternative, insofar as it
allows the full amount of Mr.
Mynetts
fees.  He challenges the order on the basis that Mr.
Mynett
was invited to discuss his various reports with
Mr.
Rennie
but did not do so.  Mr.
Klukas
also says that the ultimate result ordered by the
chambers judge more closely reflects Mr.
Rennies
approach than Mr.
Mynetts
.

[24]

I would not accede to Mr.
Klukas
 arguments.

[25]

The chambers judge was in the best
position to determine the merits of entitlement to costs.  Ms.
Hausmann
recovered a significant award of retroactive child
support and can thus be said to have substantially succeeded on the summary
trial.  I would not interfere with the chambers judges exercise of
discretion in awarding Ms.
Hausmann
her costs.

[26]

With respect to his alternative argument,
the costs in issue were in respect of disbursements.  As a general rule,
disbursements are recoverable if, when ordered, it was reasonably necessary to
incur them:
Rules of Court
, B.C. Reg. 221/1990, Rule 57(4). 
It is plain from the chambers judges remarks that he accepted and was aided by
Mr.
Mynetts
reports.  His decision to
specifically allow the full amount of those disbursements was obviously an
exercise of discretion, exercised judicially, and not one with which we should
interfere.

[27]

I would therefore dismiss the
cross-appeal.

C.        Income
Available for Child Support

[28]

The chambers judge determined the amount
of Mr.
Klukas
 line 150 income for 2004 as
$345,776 and for 2005, as $516,607.  That determination is not under
appeal.  The amounts appear to be taken from Mr.
Klukas

personal income tax returns for those years as modified by Schedule III
adjustments.  Mr.
Klukas
 line 150 income
for 2003, as stated in his personal income tax returns, was $420,525.

[29]

By the July 2001 consent order, the
parties agreed that child support would be reviewed on an annual basis having
regard to the financial disclosure required by the order.  Thus, the
parties appear to have agreed, and the chambers judge appears to have implicitly
accepted, that s. 17(1) of the
Guidelines
, which allows the
court to determine a spouses annual income by reference to the last three
years, was not applicable.  I note that Mr.
Klukas
has not asked this Court to apply s. 17, nor has he asserted that any imputation
of pre-tax corporate income would constitute undue hardship under s. 10 of the
Guidelines
.

[30]

Thus, the focus of this appeal is on s.
18 of the
Guidelines
which provides:

18.
(1)  Where a spouse is a shareholder, director or officer of a corporation
and the court is of the opinion that the amount of the spouses annual income
as determined under section 16 does not fairly reflect all the money available
to the spouse for the payment of child support, the court may consider the
situations described in section 17 and determine the spouses annual income to
include

(a)  all or part of the
pre-tax income of the corporation, and of any corporation that is related to
that corporation, for the most recent taxation year; or

(b)  an amount
commensurate with the services that the spouse provides to the corporation,
provided that the amount does not exceed the corporations pre-tax income.

(2)
 In determining the pre-tax income of a corporation for the purposes of
subsection (1), all amounts paid by the corporation as salaries, wages or
management fees, or other payments or benefits, to or on behalf of persons with
whom the corporation does not deal at arms length must be added to the pre-tax
income, unless the spouse establishes that the payments were reasonable in the
circumstances.

[31]

There has been limited appellate
consideration of s. 18 of the
Guidelines
.  See, for
example:
Nesbitt v. Nesbitt
, 2001 MBCA 113, [2001] 8 W.W.R.
635, 19 R.F.L. (5th) 359 [
Nesbitt
 cited to W.W.R.];
Kowalewich
v.
Kowalewich
,
2001 BCCA 450, 92 B.C.L.R. (3d) 38, 19 R.F.L. (5th) 330 [
Kowalewich

cited to B.C.L.R.];
Grossi
v.
Grossi
, 2005 BCCA 47, 38 B.C.L.R. (4th) 247, 10
R.F.L. (6th) 28;
Wildman v. Wildman
(2006), 82 O.R. (3d) 401, 33
R.F.L. (6th) 237 (C.A.);
Miller v.
Joynt
,
2007 ABCA 214, 422 A.R. 150, 48 R.F.L. (6th) 256 [cited to A.R.].

[32]

In
Kowalewich
,
Madam Justice
Huddart
comprehensively analyzed
s. 18 and the related sections of the
Guidelines
.  In
particular she commented on the purpose and application of s. 18:

[43]
In this regard, I find helpful the view Justice
Martinson expressed in
Baum v. Baum
(1999), 182 D.L.R. (4th) 715
(B.C.S.C.) at
para
. 28:

Valid corporate objectives
may differ from valid child support objectives.  The purpose of s. 18
is to allow the court to lift the corporate veil to ensure that the money
received as income by the paying parent fairly reflects all of the money
available for the payment of child support.  This is particularly important
in the case of a sole shareholder as that shareholder has the ability to
control the income of the corporation.  See
Bhopal v. Bhopal
,
[1997] B.C.J. No. 1746 (S.C.),
Blackburn v.
Elmitt
(1997), 34 R.F.L. (4th) (B.C.S.C.) and
McCrea v. McCrea
.



[54]      The
Guidelines

allow a court to include all of the pre-tax income of a corporation for
the most recent taxation year in a spouses annual income for
Guideline
purposes.  They do not require it.  I am not persuaded they make the
inclusion of all pre-tax income the default position.



[58]      It seems to
me regard should also be had to the nature of the companys business and any
evidence of legitimate calls on its corporate income for the purposes of that
business.  Justice Drake cautioned about not killing the goose who lays
the golden eggs.  Monies needed to maintain the value of the business as a
viable going concern will not be available for support purposes.  In my
view they should not be included in determining annual income.  In
Hollenbach
v.
Hollenbach
,
2000 BCCA 620 (B.C.C.A.), the trial judge recognized the need for a reserve for
depreciation as an appropriate factor to be considered in a real estate
business.  Justice Dorgan recognized Mr.
Kowalewichs
business expansion plan as a valid business purpose in a retail business.

[59]     
I do not recite these factors to suggest this Court should tinker with a trial
judges exercise of discretion, nor that a trial judge should second guess
business decisions.  I do say that a trial judge must have regard to the evidence
of legitimate business needs in determining what portion of pre-tax corporate
income to include in annual income for
Guideline
purposes.

[33]

In the case at bar, both parties tendered
evidence as to the amount of pre-tax corporate income available for inclusion
in the calculation of child support.  The difficulty posed is that the
opinions are completely at odds.  Mr.
Mynett
states that essentially all of the pre-tax corporate income is available to
Mr.
Klukas
.  Mr.
Rennie
states that none of it is available.  A further complicating factor is the
inconsistency that results from the chambers judges unreserved acceptance of
Mr.
Mynetts
analysis where it is different
than Mr.
Rennies
concerning the money
available, in addition to his acceptance of Mr.
Rennies
statements as to the funds required to be retained in Pioneer, as recited at
para
. 23 of his reasons.

[34]

Both parties applied to file new evidence
on appeal, arising out of Pioneers 27 February 2007 financial statements that
were not available at the time of the hearing in the Supreme Court. 
Ms.
Hausmann
contends that the new evidence
establishes errors in fact as to the true extent of Pioneers
obligations.  In particular, Ms.
Hausmann
contends that the amount payable by Pioneer to 570867 Alberta Ltd. was
$254,704, not the estimated $1.2 million referred to by Mr.
Rennie
and accepted by the chambers judge as a reason for
not imputing corporate income to Mr.
Klukas
.  Ms.
Hausmann
also challenges the chambers judges finding that
Pioneer has a continuing obligation to pay 570867 Alberta Ltd. its 27 percent
share of the joint venture profit.

[35]

As to the latter contention, I agree,
based on the evidence and in particular the reports of Mr.
Mynett
, that the amounts payable to 570867 Alberta Ltd.
were payable by the joint venture and not by Pioneer.

[36]

As Mr.
Mynett
explained in his report of 6 July 2006:

3.04    
Until the completion of its fiscal year ended February 28, 2005, the profits of
Pioneer JV were allocated to each of its co-
venturers
on the basis of 61% to Pioneer and 39% to 570867.  Pursuant to a Joint
Venture Agreement dated March 1, 2002 (the Joint Venture Agreement), the
income sharing arrangement between the two co-
venturers
is set to change as follows:




Fiscal year ended



Pioneer



570867





February 28, 2006



67%



33%





February 28, 2007



73%



27%





All
  subsequent fiscal years



100%



0%




[37]

Mr.
Mynetts
analysis
of the amounts payable to 570867 Alberta Ltd. is consistent with Mr.
Rennies
statement contained in a letter dated 10 March
2006 from Mr.
Rennie
to Mr.
Klukas
 lawyer, in which Mr.
Rennie
stated:

In
addition, 570867 Alberta Ltd. is entitled to 39% of the income of the joint
venture for the period March 1, 2002 through February 28, 2005, 33% for the
fiscal year ended February 28, 2006, and 27% of the income of the joint venture
for the fiscal year ended February 28, 2007.

[38]

The chambers judge evidently misconstrued
Mr.
Rennies
statement to mean that Pioneer
alone (rather than Pioneer joint venture) was responsible for paying 570867
Alberta
Ltd.s
proportionate share of the joint
venture profit.  The chambers judges conclusion is inconsistent with the
operation of a joint venture and the terms of the joint venture agreement
examined by Mr.
Mynett
and referred to in Mr.
Rennies
evidence.

[39]

The chambers judge was correct in finding
that Pioneer was obliged to repay a loan from 570867 Alberta Ltd. to the joint
venture.  Again, as Mr.
Mynett
explained:

3.05    
In order to effect the foregoing changes to the income sharing arrangement,
Pioneer agreed to make the following payments to 570867 in respect of a working
capital loan provided to the Pioneer JV by 570867 upon the joint ventures
inception:




Date







Amount







March 1, 2005







$77,536





March
  1, 2006







77,536





March
  1, 2007







348,909













$503,981




[40]

Mr.
Rennie
did not challenge that evidence and indeed confirmed that the amounts payable
by Pioneer to 570867 Alberta Ltd. were as follows:




March 1, 2006



$ 77,536.00





March 1, 2007



$348,908.75

$426,444.75




[41]

The total amount referred to by Mr.
Rennie
is the sum referred to in
para
.
23 of the chambers judges reasons.  The chambers judge correctly
understood that the outstanding balance on the loan on 28 February 2006 was
$426,445.  However, the annual amount payable on the loan on 1 March 2006
was $77,536.

[42]

The third significant factual error
concerning Pioneers financial obligations relates to the chambers judges
assumption that Pioneer was obligated to pay an estimated $1.2 million to
buy-out 570867 Alberta Ltd. on 28 February 2007.

[43]

The source of that amount is not
identified in the reasons.  However, there is evidence of an e-mail from
Mr.
Rennie
to Mr.
Klukas
on 29 June 2006 in which Mr.
Rennie
states:

However,
this is only a part of the equation, as I have previously corresponded with you
on the necessity for the company to retain cash to meet its very significant
financial obligations to 570867 Alberta Ltd.  As at February 28, 2006
these were comprised of a loan in the amount of $426,445 together with the obligation
to fund the equity of 570867 Alberta Ltd. on February 28, 2007.  We
anticipate this latter amount to be approximately $1,200,000.

[44]

In the new evidence filed on appeal,
Mr.
Rennie
elaborated on the above email in his
affidavit:

6.        
That was my view at that point in time as to the
cumulative
obligations
Pioneer Distributors Ltd. would have to its joint
venturer
as at the anticipated end of the joint venture on February 28, 2007.

7.        
The amount which has, in fact, been paid in respect of the obligations to the
joint
venturer
,
accruing to February 28, 2007
,
is $1,032,592.

[Affidavit filed June 27/08]

[Emphasis added]

[45]

The chambers judge did not analyze the
basis of Mr.
Rennies
statement that Pioneer would be
required to pay $1.2 million on 28 February 2007 in satisfaction of Pioneers
obligation to fund the equity of 570867 Alberta Ltd.  Mr.
Rennie
did not identify the amounts of the individual
obligations that were said to total $1.2 million, or of the adjusted figure,
$1,032,592.

[46]

It appears that Mr.
Rennies
adjusted figure of $1,032,592 may incorporate both the cumulative obligations
that were payable and paid over time to 570867 Alberta Ltd. by both Pioneer and
the joint venture and the income from the joint venture payable to 570867
Alberta Ltd. at the joint venture level.  I pause to note that this is not
an exercise that a court should have to undertake.  In any case, a total
payment of $1,032,592 may be calculated from the sum of the full value of the
loan payable to 570867 Alberta Ltd. by the joint venture on 1 March 2006 and 1
March 2007 ($77,536 and $348,909, respectively), the value of 570867 Alberta
Ltd.s
outstanding equity in the joint venture ($214,559)
as of 28 February 2006, and 570867 Alberta
Ltd.s
proportionate share of income from the joint venture ($1,450,326 x 27% =
$391,588).

[47]

If these are in fact the sources of the
obligations referred to by Mr.
Rennie
, then they are
misleading.  First, as I have noted, Pioneer is not responsible for paying
the share of joint venture profits to 570867 Alberta Ltd., the joint venture
is.  Second, the loan payments of $77,536 and $348,909, totalling
$426,445, were already segregated in
para
. 23 of the
reasons.  Furthermore, I question without more information whether the 1
March 2006 loan payment should be an outstanding obligation on 28 February
2007.  I observe that the loan obligations to 570867 Alberta Ltd. are
obligations of the joint venture; Pioneers proportionate share of the $348,909
loan payment due 1 March 2007 is reflected on its 28 February 2007 financial
statements as an obligation in the sum of $254,704 (an amount equivalent to
Pioneers proportionate interest in the joint venture on 28 February
2007).

[48]

Finally, the joint venture agreement
calls for repayment of 570867 Alberta
Ltd.s
initial
contribution to the joint venture of $190,945 and any additional contributions
of equity to the joint venture, plus interest.  Without more detailed
information from Mr.
Rennie
, there is no way to
determine whether the sum of $214,559 accurately reflects 570867 Alberta
Ltd.s
equity in the joint venture as of 28 February 2007
(particularly in light of Mr.
Rennies
letter of 22
January 2007 which reported 570867 Alberta
Ltd.s
equity in the joint venture at $137,910 as of 28 February 2006).

[49]

The essential point is that the evidence
in support of Mr.
Klukas
 position that no
pre-tax corporate income was available for child support purposes is far from
clear.  At best, it appears that the chambers judge was misled to believe
that $1.2 million was payable by Pioneer on 28 February 2007.  In
consequence, he was evidently persuaded that no pre-tax corporate income should
be imputed to Mr.
Klukas
.

[50]

The confusion created by the conflicting
accounting evidence presents enormous challenges in a case such as this
one.  It is neither necessary nor desirable for litigants in family law
disputes to have to adduce numerous expert reports to establish the legitimate
calls on the corporate pre-tax income of a company solely owned and controlled
by the
payor
spouse.  It should be a relatively
straightforward exercise for the
payor
spouse with
the benefit of financial advice.  The absence of clear evidence raises the
question as to the onus to be met on an application in which s. 18 of the
Guidelines
may be applicable.

[51]

While
the purpose and application of s. 18 were outlined in
Kowalewich
,
this Court has not heretofore
established an onus test.
Some post
Kowalewich

authorities
from this province, however, have concluded that there is an emerging
presumption that pre-tax corporate income will be assumed to be available to a
payor
unless evidence is led to the contrary.
These
authorities
state that the
onus in the circumstances is on the
payor
.  As
discussed in
Jeffery v. Motherwell
, 2006 BCSC 140,
36 R.F.L. (6th) 377, at
para
. 13:

Kowalewich
has been applied on other occasions by judges of this court and
is binding authority.  One of those cases
Bartkowski
v.
Bartkowski
(2003), 37 R.F.L. (5th) 242
(B.C.S.C. [In Chambers]), albeit dealing with very different factual
circumstances in that the
payor
contended that his
line 150 income was inflated to take advantage of tax benefits, the court said
this about the authorities post
Kowalewich
:

I am of the view that these
cases reveal an emerging presumption that the corporation's pre-tax income will
be assumed to be available to the shareholder
payor
for the payment of child support unless compelling evidence is led by the
payor
spouse to support the conclusion that re-investment
is necessary to sustain the company as a viable enterprise. ... (
para
. 51)

The
onus is on the
payor
to provide the necessary
evidence that the corporation's pre-tax income is not available to the
payor
.  The court should not have to ferret out the
necessary information from inadequate or incomplete financial disclosure.
 While
Bartkowski
says the evidence of
the
payor
must be compelling, I prefer to use the
word clear when discussing the necessary evidence of business circumstances as
the former word might be taken to suggest a higher standard of proof than is
called for by
Kowalewich
.

[52]

I respectfully agree with the above
comments in
Jeffery v. Motherwell
.

[53]

In contrast to British Columbia, courts
in Manitoba have applied an onus test since 2001.  In
Nesbitt
,
the Manitoba Court of Appeal concluded that in circumstances where a
payor
spouse has retained earnings in his company, and has
failed to provide any explanation for the necessity to retain corporate
earnings, the onus is on that spouse to convince the court there are valid
business reasons for doing so.

[54]

In
Nesbitt,
the court
stated it was in entire agreement with the following comments cited at
para
. 19:

Particularly helpful
is Professor James McLeod's annotation to the decision in
Fost
v. Hood
(2000), 2 R.F.L. (5th) 399 (N.S.C.A.), in which the author comments
on the decision of
Adams v. Adams
(2000), 5 R.F.L. (5th) 9, 2000 ABQB
153 (Alta. Q.B. [In Chambers]), and opines (at 401):

One of the more common
allegations made by payees to convince a court to impute income is that a
payor
has retained earnings in his or her business that he
or she refuses to take as income in order to reduce child support.  In
Adams
v. Adams
. . .,
Rowbotham
J. noted that retained
earnings represent money that the business has earned and the shareholders can
take out as income.  A spouse who controls the business and chooses to
leave the money in the business must be prepared to explain why his or her
decision is reasonable from a business point of view.

Sometimes a company's
creditors insist that the business retain a minimum amount of money as security
for financing, or a company may carry on substantial cash operations and
require a business float to maintain access to liquid funds.  Whatever
the reason alleged for retaining earnings in a business, most courts assume
that a spouse should take as much money as is available as income from his or
her business and a spouse who does not do so is trying to avoid his or her
family obligations.  The onus is on a
payor
who
has retained earnings in his or her company to convince the court that there
are valid business reasons for leaving the money in the company.  In
Adams
,
Rowbotham
J. was satisfied that the husband could
justify leaving part but not all of the retained earnings in the company for
business reasons and imputed income pursuant to the Guidelines.

[55]

In
Nesbitt
, the
payors
complete control of the entire income of the
corporation was not in dispute.  The cash reserves of the corporation had
more than doubled in a three-year period, however, the
payor
failed to provide any explanation as to why all of the corporate income should
not be attributed to him (
para
. 22).

[56]

Relying on s. 17 of the
Guidelines

and the need to determine an amount that was fair and reasonable in the
circumstances, the court found it was appropriate to consider the last three
years in order to average the amounts to determine the imputation of income
under s. 18 (
para
. 25).

[57]

The onus test set out in
Nesbitt
was
recently applied by the Manitoba Court of Appeal in
Verwey
v.
Verwey
,
2007 MBCA 102, 220 Man. R. (2d)
52, 41 R.F.L. (6th) 29, and more recently in
Dyck
v.
Dyck
, 2008 MBCA 135.  In
Verwey
, decided under the Manitoba
Guidelines
,
the
payors
appeal was dismissed on the basis that
the fathers inadequate financial disclosure was an appropriate basis for the
trial judge to impute additional income, since he did not discharge the onus of
explaining why it was necessary to leave his money in the corporations in which
he held shares.  In
Dyck
, the
Court of Appeal did not interfere with the trial judges holding with respect
to pre-tax corporate income, since the
payor
spouse
tendered some evidence in regard to the need to retain earnings, and the wife
was not able to show that the trial judge erred (the court noted that she
herself had not tendered any evidence on the issue).

[58]

In
Miller v.
Joynt
,

the leading appellate case on this issue in Alberta, the Court of
Appeal outlined the general legal principles applicable to the determination of
the
payors
income under the
Guidelines
(at
paras
. 19-26), and appears to have adopted the
onus test as outlined in
Nesbitt
.  However, the court in
Miller
v.
Joynt
specifically rejected the use of
retained earnings of the corporation as the initial reference point for the
imputation of corporate income under s. 18 of the
Guidelines
.

[59]

The court noted that it is well settled
that a judge is given discretion under s. 18(1)(a) which must be exercised
judicially, and can only be altered on appeal if unreasonable (
paras
. 31-33).  In the context of s. 18(1)(a),
this is taken to mean that it is not open to a judge to speculate about the
needs of the corporation in absence of any supporting evidence.  Further,
the court rejected the submission that the onus was entirely on the mother, who
had no knowledge of the corporate affairs of the organization under the
fathers control, to rebut possible arguments about why the corporation may
need to retain some of its income for future purposes (
para
.
35).

[60]

In
Miller v.
Joynt
,
it was uncontested that the father put forward no evidence whatsoever about
the corporations needs or plans and declined opportunities to provide
evidence.  The trial judge rejected the expert report tendered by the
mother, and the Court of Appeal held that the trial judge erred in failing to
exercise his discretion judicially by speculating about the needs of the
corporation without any evidence on the issue (at
para
.
37).  The court determined that in the circumstances, the trial judge
should have included all of the pre-tax corporate income, not the two-thirds
ordered.

[61]

As I have noted, the evidence tendered by
Mr.
Klukas
as to the needs of the company is
unclear and unsubstantiated.  At the hearing of the appeal we asked
counsel for Mr.
Klukas
on at least two occasions
to identify the legitimate calls on Pioneers pre-tax corporate income, with no
satisfactory answer.  In these circumstances, the court is left with
essentially two options:  attribute all of the pre-tax corporate income to
Mr.
Klukas
in keeping with the onus developed in the
cases referred to above, or refer the matter back to the Supreme Court for a
re-hearing.

[62]

Counsel for Ms.
Hausmann
urged us not to refer the matter for re-hearing, citing the lengthy delay in
determining the amount of child support that has been properly payable since
July 2003.  Counsel for Ms.
Hausmann
noted
that because the order appealed from addresses only the years up to 2005, it
will be open to Mr.
Klukas
to provide clear
evidence as to the legitimate calls on Pioneers pre-tax income when child
support is reviewed in future under the terms of the July 2001 order.

[63]

In these circumstances, having particular
regard to the errors of fact inherent in the chambers judges reasons, as well
as his stated acceptance of Mr.
Mynetts
calculations, I would adopt Mr.
Mynetts
analysis as set out in his 27 September 2006 report at
paras
.
4.02 - 4.06, with one significant modification with respect to retained
earnings (which I will discuss below):

4.02
    The profitability of both Pioneer and the Pioneer JV
increased substantially during their 2006 fiscal year (relative to the 2005
fiscal year), resulting in an increase in our opinion as to the income
available to Mr. George
Klukas
.

4.03
    The pre-tax corporate income available to Mr.
Klukas
from his corporate interests, which amount is in
addition to the employment income reported in his general tax returns, is as
follows:

Year ended February 28








2003



2004



2005



2006





Pre-tax corporate income



$349,295



$297,936



$293,865



$878,563




4.04    
As a result, in our opinion, the total income available to Mr.
Klukas
,
subject to the restriction noted in paragraphs
4.05 and 4.06 following
, was as follows:








2003



2004



2005



2006





Total
  income from personal tax returns



$420,525



$345,776



$516,607



n/a

[not known at the time]





Pre-tax corporate income
(from
  above)



349,295



297,936



293,865



$878,563





Total income available



$769,820



$643,712



$810,472



$878,563






4.05
    As noted in Section 5.0 of our July 6th report, the Joint
Venture Agreement restricts the payout of the retained earnings from Pioneer to
prevent its balance from becoming less than $522,000.  As a result, we
noted at paragraph 5.03 of our July 6th report that the maximum payment out of
the February 28, 2005 retained earnings balance was $43,875.

4.06
    As at February 28, 2006, Pioneers retained earnings balance
was $1,195,490.  Therefore, after preserving the $522,000 restricted
balance, the maximum that could be withdrawn from Pioneer was $673,490.

[Emphasis in original]

[64]

In his September 2006 report, Mr.
Mynett
addressed Mr.
Rennies
critique of Mr.
Mynetts
July 2006 report and specifically
addressed the computation of income available to Mr.
Klukas
. 
As can be seen from
para
. 4.04 to 4.06 of his report,
Mr.
Mynett
suggested that because the joint
venture agreement restricts the balance below which Pioneers retained earnings
cannot fall, the money available to Mr.
Klukas
must be viewed from the perspective of the retained earnings of Pioneer. 
Mr.
Mynetts
suggestion would result in the following
imputation of corporate income to Mr.
Klukas
:








2003



2004



2005





Retained earnings



$ 763,850



$ 1,006,355



$ 565,875





adjusted by the difference between the retained
  earnings and the restricted retained earnings balance of $522,000



-$522,000



-$
   522,000



-$522,000





Money available from retained earnings (corporate
  income)



$ 241,850



$   
  484,355



$  
  43,875





Under this scenario, the money available to Mr.
Klukas
would be:









2003



2004



2005





Personal income (from Mr.
Klukas

  income tax returns)



$420,525



$345,776



$516, 607





Corporate income (restricted retained earnings
  balance)



$241,850



$484,355



$   43,875





Total income available



$662,375



$830,131



$560,482




[65]

Mr.
Mynetts
suggestion
is not without precedent.  Many cases indiscriminately refer to pre-tax
corporation income and retained earnings and look to retained earnings in an
application under s. 18 of the
Guidelines
.  The error in
that approach was discussed in
Miller v.
Joynt
:

[27]     
In my view the judge erred in utilizing the annual net change in retained
earnings as his starting point, rather than the corporations pre-tax income.
 Retained earnings are the result of subtracting from pre-tax earnings income
tax and shareholder dividends, and other changes to the capital accounts.

[28]     
As the Mother points out, section 18(1)(a) refers to pre-tax earnings.
 Likewise, Schedule I of the
Guidelines
uses pre-tax (Total Income
from Line 150 of the T1 General form) income: s. 16.  This suggests
that Parliament intended pre-tax earnings to provide the starting point for
determining income under the
Guidelines
, subject to any allowable
deductions pursuant to Schedule 3 of the
Guidelines
.

[29]     
While there are cases where retained earnings have been used as the starting
point for determining the amount to attribute to the
payors
income (see e.g.,
Broumas
,
Rattenbury
v.
Rattenbury
, [2000] B.C.T.C. 326; 2000 BCSC
722, and
Cook v. McManus
(2006), 301 N.B.R. (2d) 372; 783 A.P.R. 372;
2006 NBQB 138, there has generally been no explanation given for the use of
retained earnings.

[30]     
The Fathers submission that the use of retained earnings by the judge was
tantamount to ascribing only part of the pre-tax income to the Father (as
permitted by section 18(1)(a)) cannot be accepted.  If that was the
judges intention, he should have said so.  Absent such an explanation,
the judge erred in principle in using the corporations retained earnings
rather than its pre-tax income as a starting point for his calculations.

[66]

I respectfully agree with the approach
described in
Miller v.
Joynt
.  As
this Court recently stated, retained earnings in a companys financial
statement represent equity in the company, not cash:
Chutter
v.
Chutter
,
2008 BCCA 507, at
para
. 114.  In the case at
bar, to impute all of the pre-tax corporate income to Mr.
Klukas
would not be contrary to the joint venture
agreement.  As can be seen, the retained earnings balance in each of the
years in question exceeds the restricted balance.

[67]

Having regard to the onus referred to
above, the evidence, the absence of a clear explanation of the legitimate calls
on Pioneers pre-tax corporate income, and the chambers judge's acceptance of
Mr.
Mynetts
evidence as to the available income, I
would impute to Mr.
Klukas
all of the pre-tax
corporate income of Pioneer for the purpose of s. 18.  The total available
for the payment of child support would therefore be:








2003



2004



2005





Total income from personal income tax
  returns with Schedule III adjustments



$420,525



$345,776



$516,607





Pre-tax corporate income



$349,295



$297,936



$293,865





Total
  available



$769,820



$643,712



$810,472




[68]

I would leave the calculation of
retroactive child support for the years in question for counsel, with leave to
apply for directions if counsel are unable to agree on the amount of support
payable based on the total amount available set out in
para
.
67 above.

IV         DISPOSITION

[69]

It follows that I would allow the appeal
and order that Ms.
Hausmann
is entitled to
retroactive child support from 1 July 2003 in amounts to be calculated based on
the total income available to Mr.
Klukas
as set
out in these reasons.  I would dismiss the cross-appeal.  Although
Ms.
Hausmann
claims special costs, I would order that
she recover the usual costs of the appeal.

The Honourable Madam Justice Kirkpatrick

I
agree:

The
Honourable Madam Justice Prowse

I
agree:

The
Honourable Mr. Justice Lowry

Corrigendum to Written Reasons of

The Honourable Madam Justice Kirkpatrick  30 January
2009



[1]

In the last line of paragraph 68 of my
reasons for judgment released 30 January 2009, the phrase 
para
.
66 above is corrected to read 
para
.
67 above.


